Gaynor, J.:
A judgment for the plaintiff being reversed, she then moved for leave to amend her complaint by a new allegation of negligence, as the ground of reversal was such that recovery could not be had on the original allegation of negligence. The motion was granted on payment of $30. The terms should" have been payment of all costs after service of the answer (McEntyre v. Tucker, 40 App. Div. 444; Rosenberg v. Feiering, 124 id. 522).
The order must be modified accordingly.
Jenks, Hooker, Rich and Miller, JJ., concurred.
Order modified in accordance with opinion and as so modified affirmed, without costs.